-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: warp yarn (5A) and weft yarn (5B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The terms “JIS J6372", "JIS K6373", "ISO 5296-1", "ISO 5296-2", and "DIN7721" in claim 6 and "JIS B1857-1" and "ISO 13050” in claim 8 are relative terms which renders the claims indefinite. The terms “JIS J6372", "JIS K6373", "ISO 5296-1", "ISO 5296-2", "DIN7721", "JIS B1857-1", and "ISO 13050” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the above mentioned terms are known standards in the art, said standards are updated and revised often and are sometimes withdrawn (as is the case with at least ISO 5296-1 and ISO 5296-2). As the limits of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasch (US 9091324 B2) in view of Yoshida et al (US 8871329 B2).
Regarding claim 1, Pasch teaches a resin belt (30) comprising:
a plurality of teeth (18) disposed at predetermined intervals along a longitudinal direction (Pasch, column 4 lines 25-32) of the belt running surface of a belt body (14) made of thermoplastic resin (Pasch, column 6 lines 33-35); and
	a cloth (cover 32) covering the teeth (Pasch, column 4 lines 25-30),
	wherein the cloth (32) is a woven cloth obtained by weaving (Pasch, column 4 lines 50-52). 
	Pasch fails to teach that the woven cloth is obtained by weaving a thermoplastic synthetic resin fiber used as a warp yarn in the longitudinal direction of the belt and a fluorine resin fiber used as a weft yarn in a width direction of the belt, or that a percentage of the fluorine resin fiber exposed on a side of a cloth surface of the teeth is 50% or more per unit area, and a percentage of the fluorine resin fiber exposed on a side of a bonded surface with the belt body is 50% or less per unit area. 

	Yoshida et al further teaches that a percentage of the fluorine resin fiber exposed on a side of a cloth surface (53) of the teeth is 50% or more per unit area (Yoshida et al, column 8 lines 1-9 and column 12 lines 1-23), and a percentage of the fluorine resin fiber exposed on a side of a bonded surface (32) with the belt body is 50% or less per unit area (Yoshida et al, column 12 lines 1-23). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the cloth as taught by Yoshida et al with the belt as taught by Pasch, as the formation of the cloth component with the desired materials as taught by Yoshida et al results in less tooth damage due to abrasion and better adhesion between the cloth component and the belt body (Yoshida et al, column 15 lines 34-50). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 2, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body (14) is made of polyurethane (Pasch, column 6 lines 33-35). 


Regarding claim 3, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Yoshida et al further teaches that the thermoplastic synthetic resin fiber is made of nylon and the fluorine resin fiber is made of tetrafluoroethylene-based resin (Yoshida et al, column 3 lines 32-52). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 4, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that it is known in the art that conventional belts have a tensile elongation of the cloth in a warp (circumferential) direction that is 20% or more and 60% or less (Pasch, column 6 lines 6-16). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 5, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body and the cloth are integrally formed with each other (Pasch, column 7-column 10). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have teeth surface parts as taught by JIS K6372, JIS K6373, ISO 5296-1, ISO 5296-2, and DIN7721, as such standards are well known in the art. 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 7, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches a trapezoidal-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an AT type teeth surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have an AT type teeth surface part, as such standards are well known in the art.


Regarding claim 8, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches an arc-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an H type, S type, or P type of an arc-shaped belt described in JIS B1857-1 or ISO 13050. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have teeth surface parts as taught by JIS B1857-1 or ISO 13050, as such standards are well known in the art. 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 9, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches an arc-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an MA type teeth surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have an MA type teeth surface part, as such standards are well known in the art.


Regarding claim 10, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the cloth is integrally formed with a back face part of the belt (Pasch, column 7-column 10). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 11, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the cloth is integrally formed with a back face part and a teeth surface part of the belt (Pasch, column 7-column 10). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 12, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body contains, as a core wire (46), at least one selected from a steel wire, a stainless steel wire, an aramid fiber, a glass fiber, a carbon fiber, a nylon fiber, a polyester fiber, or a polyparaphenylene benzoxazole (PBO) fiber (Pasch, column 6 lines 50-60). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duke, Jr. Et al (US 10018248 B2), Newsome (US 9599189 B2), Wu et al (US 2011/0003659 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651